


110 HR 5073 IH: To extend the suspension of duty on Crelan VP LS

U.S. House of Representatives
2008-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5073
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2008
			Mr. Tim Murphy of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the suspension of duty on Crelan VP LS
		  2147.
	
	
		1.Crelan VP LS 2147
			(a)In
			 generalHeading 9902.12.10 of
			 the Harmonized Tariff Schedule of the United States (relating to 2-Oxepanone
			 polymer with 1,4-butanediol and
			 5-iso­cy­anato-1-(isocyanatomethyl)–1,3,3-tri­meth­yl­cy­clo­hex­ane,
			 2-ethyl-1-hexanol-blocked) is amended by striking 12/31/2009 and
			 inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
